COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-083-CR

GARWIN JOVARIS WALKER                                             APPELLANT


                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.”           The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).

                                                 PER CURIAM



PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 6, 2009


      1
          … See Tex. R. App. P. 47.4.